Citation Nr: 0215287	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  02-08 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to service connection for a chronic low back 
disorder.

2. Entitlement to service connection for the residuals of a 
left wrist fracture.

3. Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for infectious hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York that denied the veteran's claim of entitlement to 
service connection for chronic low back pain and the 
residuals of a left wrist fracture, and which found that new 
and material evidence had not been submitted sufficient to 
reopen a claim of entitlement to service connection for 
infectious hepatitis. 


FINDINGS OF FACT

1. A continuing low back disorder was not diagnosed until 
many years after service, and no medical evidence has been 
submitted linking the veteran's low back disorder to 
service.  

2. The veteran's left wrist fracture unequivocally pre-
existed entry into service, and did not permanently 
increase in severity during service.

3. In a decision dated October 1995, the RO denied the 
appellant's claim for service connection for infectious 
hepatitis, on the basis that the appellant submitted no 
new and material evidence to indicate that his infectious 
hepatitis was incurred in, or aggravated by, service.  
Service connection had previously been denied by an 
unappealed 1971 rating action.

4. The appellant was notified of this action, and did not 
timely disagree therewith.

5. The evidence added to the record since the October 1995 RO 
decision is either not relevant to the issue of the 
appellant's infectious hepatitis, or duplicative of 
evidence already received.

CONCLUSIONS OF LAW

1. A chronic low back disorder was not incurred in or 
aggravated by active service any arthritis present may not 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2. The pre-existing residuals of a left wrist fracture were 
not aggravated by active service.  38 U.S.C.A. §§ 1110, 
1111, 1153 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.306 (2001).

3. The evidence received since the October 1995 RO decision, 
which denied service connection for infectious hepatitis, 
is not new and material.  38 U.S.C.A. § 7105 (West 1991 & 
Supp 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2001).

4. The October 1995 decision of the RO, denying service 
connection for infectious hepatitis, is final and the 
claim for this benefit is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed August 2001 rating 
action, and were provided a Statement of the Case dated May 
2002.  These documents provided notification of the 
information and medical evidence necessary to substantiate 
this claim.  The RO has also made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
The veteran was given a VA examination during the course of 
this claim, dated March 2001.  Thus, under the circumstances 
in this case, VA has satisfied its duties to notify and 
assist the veteran, and adjudication of this appeal poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  There is no indication 
that there is additional evidence that should or could be 
obtained prior to adjudicating this claim.  Thus, even 
without specific notice as to which party will get which 
evidence, as all the evidence has been obtained, the Board 
can proceed.


Service connection

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the appellant's 
service, or by evidence that a presumptive period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under The United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  38 
U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. § 3.304(b) 
(2001).  The presumption of soundness can be rebutted by 
clear and unmistakable evidence that the disorder existed 
prior to entry into service.  38 U.S.C.A. §§ 1111, 1132 (West 
1991); 38 C.F.R. § 3.304(b) (2001).  In determining whether a 
disorder existed prior to entry into service, it is important 
to look at accepted medical principles including clinical 
factors pertinent to the basic character, origin, and 
development of the disorder.  38 C.F.R. § 3.304(b)(1) (2001).  
History given by the veteran, which conforms to accepted 
medical principles, in conjunction with basic clinical data, 
is probative evidence of the incurrence, symptoms, and course 
of the disorder.  38 C.F.R. § 3.304(b)(2) (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) and (b) (2001).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b) 
(2001).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) 
(2001).

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991). Accordingly, "a lasting worsening of the 
condition" -- that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert.


Service connection for a chronic low back disorder.

The veteran's service medical records contain virtually no 
mention of any back problems in service.  The veteran only 
reported back pain once in service, in April 1970, and that 
back pain appeared to be related to a urinary tract 
infection.  The veteran had no other complaints of any back 
problems during service, and his separation examination was 
completely negative for any back problems.

July 1976 VA treatment reports indicate that the veteran 
reported that his left knee had given out on him two days 
prior, resulting in a fall, and that he now had severe low 
back pain.  Physical examination revealed percussion 
tenderness over the spinous processes of the bodies of the 
lumbar vertebrae.  The veteran was able to walk on his heels 
and toes.  He was able to straighten his legs while in a 
sitting position.  The patellar tendon reflexes were 
diminished bilaterally.  There was a moderate degree of spasm 
noted in the paravertebral muscles of the lumbar spine 
bilaterally.  There were no sensory changes noted in the 
lower extremities.  The Achilles' tendon reflexes were active 
and equal.  Straight leg raising was limited on the left to 
approximately 45-50 degrees.  The examiner's impression was 
of acute lumbosacral strain.  The veteran received physical 
therapy treatments for his lumbosacral spine.

X-rays of the veteran's lumbosacral spine taken in February 
1987 found minimal lumbar scoliosis with the convexity toward 
the right.  No post traumatic or arthritic change in the 
lumbar segment was found.  The veteran reported that he 
sustained a fall in February 1987 injuring his lumbosacral 
spine.  The veteran was seen several times in 1987 with a 
diagnosis of lumbosacral strain.  

X-rays taken in August 1987 found the veteran to have no 
malalignment of the lumbosacral curve, and no arthritic 
change involving the lumbar segments.  Disc spaces were 
normal.  There were minor sclerotic articular surfaces 
involving the apophyseal joints between L5 and S1.

X-rays taken October 1987 found the veteran to have a normal 
thoracolumbar, lumbosacral spine.

X-rays taken March 1990 found the veteran to have no gross 
bony or disc space or facet joint abnormalities.

The report of X-rays taken of the veteran's lumbosacral spine 
in December 1999 found the veteran to have spondylosis, with 
no evidence for fracture or other significant bony pathology.  
Some osteophytic spurring was described.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for any low back 
disorder.  In this regard, the Board notes that the veteran 
did not sustain an injury to his back in service, and was 
only seen once in service for back pain that was related to a 
urinary tract infection.  Further, the veteran had no 
complaints of back pain until 1976, over five years after his 
discharge from service, when the veteran had an incidence of 
acute lumbosacral strain he attributed to a fall, and again 
in 1987, when he was again diagnosed with lumbosacral strain.  
With no evidence having been presented of a back injury or 
recurrent back problems in service, no indication that the 
veteran suffered from any back problems until years after 
service, and no medical evidence having been presented 
linking the veteran's current low back pain to service in any 
way, the veteran's claim must be denied.  To the extent the 
"spurring" most recently noted represents the early onset 
of arthritis, it is noted that this is years post service.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).



Service connection for the residuals of a left wrist 
fracture.

The veteran's induction examination noted a history of a 
fracture of the veteran's left wrist, approximately 4 years 
prior to his induction, with no residuals.  While the 
veteran's service medical records show numerous instances of 
treatment during service for a right wrist fracture, for 
which the veteran is service connected, his records do not 
show any treatment for, or complaints of, any left wrist 
condition.  The veteran's separation examination does not 
indicate that the veteran had symptoms of any left wrist 
problem.

X-rays of the veteran's left hand taken November 1983 show no 
evidence of bony injury or dislocation.

In the report of a VA examination dated September 1995, the 
veteran reported that he had a fracture to both his wrists 
while in service, which were both casted.  At that time the 
veteran was diagnosed with an old healed fracture of the 
right navicular with some degenerative changes.  No diagnosis 
was made of any left wrist condition.

The report of X-rays taken of the veteran's left wrist dated 
November 1997 found the veteran to have an old scaphoid 
fracture, degenerative changes in the scaphoid lunate and 
radiocarpal articulations, and probable small loose joint 
bodies.

Several treatment reports from 1997 appear to indicate that 
the veteran was reporting aching in his left wrist at that 
time.

The veteran received a VA examination with X-rays in March 
2001.  The report of that examination indicates, in relevant 
part, that the veteran reported that he had fractured both of 
his wrists in service.  Although the VA examination report 
diagnoses the veteran with degenerative left wrist disease, 
it appears that the examiner intended to diagnose the veteran 
with degenerative right wrist disease, for which the veteran 
received an increased rating for his service connected 
residuals of a right wrist fracture.  Moreover, as noted, 
there was no left wrist fracture in service.  The fracture to 
that wrist was prior to service.  As such, the current onset 
of arthritis, if related to the fracture, would be the result 
of a pre-service fracture.  There is no indication that the 
left wrist sustained any trauma during service, nor is it 
shown that the pre-service pathology in any way got worse or 
increased in severity during service.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for the residuals of 
a left wrist fracture.  In this regard, the Board notes that 
the veteran clearly indicated on his induction examination 
that he had broken his left wrist prior to service.  Although 
the veteran did break his right wrist in service, for which 
he is service connected, there is absolutely no evidence to 
indicate that the veteran broke his left wrist in service, or 
that his pre service left wrist fracture was aggravated in 
any way by service, and there is no indication in the 
veteran's service medical records that he underwent treatment 
for his left wrist for any reason while in service.

With no evidence presented that the veteran had any left 
wrist injury in service, or that any pre existing left wrist 
injury was aggravated by service, the veteran's claim must be 
denied.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for infectious hepatitis.

The veteran was denied service connection for hepatitis by a 
July 1971 rating decision.  The veteran was denied service 
connection for hepatitis because there was no indication that 
he had hepatitis in service, and medical records indicated 
that the veteran did have infectious hepatitis, but that it 
first manifested itself more than 43 days following discharge 
from service.  The appellant was notified his claim was 
denied.

The veteran attempted to reopen his claim of entitlement to 
service connection in March 1995, however, an October 1995 
rating decision found that new and material evidence had not 
been submitted sufficient to reopen his claim.  The veteran 
was also notified of that decision.

As a timely appeal of this adverse action was not submitted, 
the Board concludes that it is final based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2001).  However, the law and 
regulations provide that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. 
§ 3.156(a) (2001).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001); see Evans 
v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis, in this case, 
since the RO decision dated October 1995.  Evans.

The new evidence submitted consists of treatment records.

The veteran submitted several records from February and March 
1971, most of which were already submitted, indicating that 
the veteran suffered from infectious hepatitis at that time.  
All other records submitted do not discuss the issue of the 
veteran's infectious hepatitis.

The Board finds that new and material evidence has not been 
submitted sufficient to reopen the appellant's claim of 
entitlement to service connection for infectious hepatitis.  
In this regard, the Board notes that the appellant has 
submitted absolutely no new evidence that is relevant to the 
issue of his infectious hepatitis.  All of the evidence 
recently submitted by the appellant either deals with other 
medical issues, or is duplicative of evidence considered when 
the veteran's claim was first denied in July 1971.  Without 
the submission of even one new piece of evidence relating to 
the appellant's infectious hepatitis, the Board finds that 
the requirement that the appellant submit new and material 
evidence to reopen his claim has not been met, and his claim 
must be denied.  In fact the current evidence of record does 
not reveal that he has hepatitis or any chronic residuals of 
this initial post-service event.

While some records submitted by the appellant are "new," in 
the sense that they were not previously considered, when 
presented alone, or along with evidence previously submitted, 
they are not so significant that they must be considered to 
fairly decide the merits of this claim.  38 C.F.R. § 3.156 
(a) (2001).

Finally, the Board points out that any lay statements made by 
the appellant to the effect that he suffers from infectious 
hepatitis as a result of his service are not sufficient to 
reopen a claim under 38 U.S.C.A. § 5108 (West 1991).  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

In view of the foregoing, the Board must conclude that the 
evidence received subsequent to the RO's October 1995 
decision is not new and material for the purpose of reopening 
the claim.  38 C.F.R. § 3.156 (2001).

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for chronic low back pain 
is denied.

Entitlement to service connection for the residuals of a left 
wrist fracture is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for infectious hepatitis is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

